Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 10/5/2022, Applicant amended claims 1, 3, 6-7, 11, and 15, added new claims16-23, and  canceled claims 2 and 4-5.  Therefore claims 1, 3 and 6-23 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/5/2022, with respect to 35 USC 112 and 35 USC 103 have been fully considered and are persuasive.  The 35 USC 112 and the 35 USC 103 rejections of 7/7/2022  has been withdrawn. 
Applicant's arguments filed 10/5/2022 with respect to nonstatutory double patenting have been fully considered but they are not persuasive. 
Applicant argues that the amended limitation “wherein the first time duration is shorter than the second time duration” overcomes the double patenting rejection.
Examiner responds that while the ‘081 patent does not specifically claim wherein the first time duration is shorter than the second time duration, it would have been an obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘081 patent with the first time duration being shorter than a second time duration, since it has been held that where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9 and 13 of USP 11,449,081 B2   in view of Darnold.  The ‘081 patent does not claim “if the flow rate does not exceed a minimum flow rate, adjust the valve position to increase the flow rate” Darnold, as discussed above however discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘081 patent with the known technique of if the flow rate exceeds a maximum flow rate limit, adjust the valve position to reduce the flow rate, and if the flow rate does not exceed a minimum flow rate limit, adjust the valve position to increase the flow rate, as taught by Darnold in order to modify the flow of a water system if an unexpected or an excessive flow is detected. (Darnold, Col. 2, Lines 34-43).  And while the ‘081 patent does not specifically claim wherein the first time duration is shorter than the second time duration, it would have been an obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘081 patent with the first time duration being shorter than a second time duration, since it has been held that where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. .

Claim Numbers of the instant Application.
USP 11,449,081 Claim Numbers
1

1. (Currently Amended) A water utility meter configured for 

dynamic throttling 




and arranged to register the amount of water delivered to a consumption site from a distribution network, 

the water utility meter comprising: a flow sensor for measuring a flow rate through the water utility meter; 


a valve for limiting the flow rate from the distribution network to the consumption site;

 an actuator for changing a valve position so that the valve may be in an open position or a closed position or a variable throttling position;

 and a controller arranged to control the actuator, 


the controller further being configured to: monitor the flow rate using the flow sensor, 





if the flow rate exceeds a maximum flow rate limit continuously for a first time duration, adjust the valve position to reduce the flow rate, 








and if the flow rate has been continuously below a minimum flow rate limit for a second time duration, 



adjust the valve position to increase the flow rate,








 

wherein the first time duration is shorter than the second time duration.
13 in view of  9 which both depend form claim 1
1. A water utility meter arranged to


13). … wherein the controller is arranged to only partly open the valve until the flowrate becomes lower than the minimum flow rate limit

…register a volume of water delivered to a consumption site through a distribution network…

the water utility meter comprising: a flow sensor arranged to measure a flow rate and/or a volume of water delivered to the consumption site…

 a valve for connecting and disconnecting the consumption site from the distribution network…

…an actuator for opening and closing the valve; 



…a controller arranged to control the actuator…


the controller further being configured to: connect the consumption site to the distribution network by operating the actuator to open the valve, analyze flow rate and/or volume measurements from the flow sensor …


 if the reference profile is violated disconnect the consumption site from the distribution network by closing the valve…wherein the reference profile is violated if…the flow rate exceeds a maximum flow rate limit… a volume…exceeds a maximum volume…
7)…  wherein the maximum flow rate limit is divided into a first time period and one or more subsequent time periods…


1) …the flow rate being below a minimum flow rate limit… and 9) …. wherein the minimum flow rate limit is divided into a first time period and one or more subsequent time periods…

(Darnold, Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.)



While the ‘081 patent does not specifically claim wherein the first time duration is shorter than the second time duration, it would have been an obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘081 patent with the first time duration being shorter than a second time duration, since it has been held that where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 

3
13 in view of  9
6
13 in view of  9  where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 

7
13 in view of  9  where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 

8
13 in view of  9  where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 

9
13 in view of  9
13
13 in view of  9
14
13 in view of  9  in view of 14
15
13 in view of  9 in view of 3
16
13 in view of  9,   where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 

17
13 in view of  9
18
13 in view of  9 (Darnold, Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.)

19
13 in view of  9,    where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 

20 
13 in view of  9,      where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. 



Claims 10-12 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9 and 13 of USP 11,449,081 B2    in view of Darnold in view of Huang. The ‘081 patent does not claim wherein the valve position is adjusted in increments and decrements by the controller  Huang, as discussed, however, discloses the limitations.  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘081 patent with the known technique of wherein the valve position is adjusted in increments and decrements by the controller, as taught by Huang, in order to provided flexible operation.
Claim Numbers of the instant Application.
Claims Numbers of 16/502,787 in accordance with the Notice of Allowance Issue information of 6//28/2022.
10
13 in view of  9
11
13 in view of  9
12
13 in view of  9
20
13 in view of  9
21
13 in view of  9
22
13 in view of  9
23
13 in view of  9 in view of 3




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687